Citation Nr: 0909339	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  03-33 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's witness from Sexual Assault Support Services


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1985 to 
October 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which 
denied entitlement to service connection for PTSD.  
Currently, the RO in Portland, Oregon, has jurisdiction of 
the Veteran's claim.  

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in April 2005.  A transcript 
of the hearing is of record.

In July 2005 and February 2007, the Board remanded the 
Veteran's claim for additional development.

The issue has been re-characterized to comport to the 
evidence of record.


FINDINGS OF FACT

1.  There is credible evidence to corroborate the occurrence 
of the Veteran's claimed traumatic sexual and other 
intimidating experiences during service.

2.  Resolving all doubt, the competent medical evidence shows 
that the Veteran's acquired psychiatric condition, to include 
PTSD, existed prior to service and was permanently aggravated 
by service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric condition, to include PTSD, have been met.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's service connection claim for an acquired 
psychiatric condition, to include PTSD, has been considered 
with respect to VA's duties to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this adjudication.  See, 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

The Veteran seeks service connection for an acquired 
psychiatric condition, to include PTSD.  At her hearing the 
Veteran testified that she grew up in an abusive home and 
that during service numerous sexual and other intimidating 
experiences involving her superiors and fellow servicemen 
aggravated her pre-existing psychiatric conditions.  The 
Veteran has also provided the names of a number of men with 
whom she was sexually active during service and details 
regarding the emotional effects of these relationships.  The 
Veteran has also contended that she was depressed and 
hopeless when she entered service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002 
and Supp. 2008); 38 C.F.R. § 3.306(a) (2008).  It is the 
Secretary's burden to rebut the presumption of aggravation in 
service.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service based on all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows:  When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C.A. 
§ 1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition"-that is, a worsening that existed not only at the 
time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 3.304(f).
The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 
272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f) 
noted above reflect a recognition that service records may 
not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in- 
service stressor premised on personal assault.  See YR v. 
West, 11 Vet. App. 393, 399 (1998).  

Specifically, under 38 C.F.R. § 3.304(f)(3) (2008), if a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has PTSD and a number of other 
psychiatric disabilities.  VA treatment records dated in May 
2007 note that the Veteran was given a diagnosis of bipolar 
disorder; a VA examination report dated in March 2006 note 
that the Veteran was given diagnoses of anxiety disorder, 
bipolar II disorder, and alcohol dependence; a March 2004 VA 
initial mental health assessment report notes that following 
an extensive interview and mental status examination the 
Veteran was given a diagnosis of PTSD, major depressive 
disorder, and alcohol dependence; and an October 2000 medical 
opinion notes that the Veteran has a long standing history of 
PTSD.

The evidence of record corroborates the Veteran's account of 
her claimed stressor incidents in regards to her claim for 
PTSD.  The Veteran's personnel records indicate that she had 
several reprimands and disciplinary actions for her behavior.  
Service treatment records (STRs) dated in February 1987 note 
that the Veteran was sexually active.  STRs dated in November 
1985 note that the Veteran was assessed with depression and 
that she was having personal problems.  The Board finds the 
Veteran's testimony and contentions credible.  Thus, the 
Board finds that the Veteran's claimed stressful and 
traumatic incidences actually occurred, and that she has a 
confirmed diagnosis of PTSD which is based on verified 
stressors.  See 38 C.F.R. § 3.304(f)(3) (2008).

There was no psychiatric disability noted upon enlistment 
examination dated in December 1984.  Thus, the Veteran is 
presumed sound and the burden is on VA to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  Wagner, 370 F.3d at 1089.

The competent medical evidence of record clearly and 
unmistakably indicates that the Veteran's psychiatric 
disability pre-existed service.  An October 2000 VA medical 
opinion notes that the Veteran has a long standing history of 
PTSD that pre-existed service.  A VA examination reported 
dated in April 2001 notes that, objectively, the Veteran's 
pre-existing problems with anxiety and PTSD remained about 
the same prior to, during, and subsequent to her military 
service.  A VA examination report dated in March 2006 notes 
that it is more than likely that the date of onset of any 
psychiatric disorder was in this Veteran's childhood, and the 
etiology probably comes from her very disruptive childhood.  
Thus, the findings of three competent medical experts clearly 
and unmistakable establish that the Veteran's psychiatric 
condition existed prior to her entrance into service.

The competent medical evidence of record does not show by 
clear and unmistakable evidence, however, that the disability 
was not aggravated by service.  See Wagner, 370 F.3d at 1089.

The October 2000 VA medical opinion notes that the Veteran 
has a long standing history of PTSD associated with panic 
attacks and poor psychosocial adaption related to sexual 
trauma and molestation in childhood and adolescence.  It 
appears that this condition was greatly exacerbated as a 
result of a variety of experiences during service.  While the 
experiences she describes would not necessarily cause PTSD 
symptoms in most individuals, her pre-existing condition 
would have led her to be exquisitely sensitive to stressful 
situations and react with an exacerbation of PTSD and anxiety 
symptoms.  

The April 2001 VA examination report notes that objectively 
the Veteran's pre-existing problems with anxiety and PTSD 
remained about the same prior to, during, and subsequent to 
her military service.

The March 2006 VA examination report notes that it is highly 
unlikely that any of the Veteran's psychiatric disorders are 
etiologically related to anything that happened to her while 
in the military.  While in all probability the Veteran did 
experience the date rapes that she described during her 
military service, they were three in a series of date rapes 
that extended both prior to and subsequent to her military 
service.  The examiner opined that there is less than a 50 
percent probability that these specific rapes aggravated her 
current psychiatric condition.

Because the record contains competent medical evidence in the 
form of the October 2000 VA medical opinion that 
affirmatively shows that the Veteran's preexisting 
psychiatric condition was aggravated by service, the evidence 
of record does not clearly and unmistakably show that the 
pre-existing psychiatric condition was not aggravated by 
service.  All three medical opinions of record are competent 
and are based on the Veteran's credible and consistent 
reports of her pre-service and in-service experiences, and 
there appears to be no reason to value one over the other.  
Thus, VA has failed to clearly and unmistakably rebut the 
presumption of soundness and service connection for an 
acquired psychiatric condition, to include PTSD, based on 
aggravation is warranted.  38 U.S.C.A. § 5107(b).   See 
Wagner, 370 F.3d at 1089.  


ORDER

Entitlement to service connection for an acquired psychiatric 
condition, to include PTSD, is granted, subject to the rules 
and payment of monetary benefits.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


